Opinion issued June 18, 2007










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-07-00485-CV
____________

IN RE WILLIAM E. TRUMP, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator William E. Trump filed a petition for a writ of mandamus complaining
of Judge Olsen’s order denying Trump’s motion to abate proceedings and quash his
deposition.  Judge Olsen allowed the deposition to proceed, but excluded questions
concerning an alleged breach of an earnest money contract because of the existence
of an arbitration clause in the contract.


  Trump also filed motions for temporary relief
and to stay the deposition.
          We deny the petition for a writ of mandamus and both motions.
 
PER CURIAM
Panel consists of Justice Nuchia, Hanks, and Bland.